Title: Thomas Jefferson to Albert Gallatin, 24 April 1815 (second letter)
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir  Monticello April 24. 15.
          This letter will be handed you by mrs Patterson, daughter of mr Patterson of Baltimore, with whose high standing worth and patriotism you are well acquainted, and probably with his person. mrs Patterson, as a citizen of the United States, would naturally recieve your patronage and attentions, while at Paris; which with your knolege of her family would render unnecessary any recommendations of mine. the presenting her therefore to your civilities and good offices is merely an act of gratification to myself, as an acknolegement of my own high respect for herself & her family, and a desire to bear testimony to their worth on every occasion. and I avail my self of it with the greater pleasure as it gives me opportunity at the same time of repeating to you the assurances of my constant and affectionate esteem & respect.
          Th: Jefferson
        